MEMORANDUM ***
Because the certified DMV records “fortifie[d], augment[ed], or supported]” Aguilar-Chavez’s post-arrest admission that he was not the owner of the truck, the corpus delicti rule was satisfied. See United States v. Corona-Garcia, 210 F.3d 973, 979 (9th Cir.2000).
Aguilar-Chavez’s post-arrest admission that he was not the owner of the truck, coupled with the DMV records, was sufficient to support the jury’s determination that Aguilar-Chavez’s earlier statement to Agent Nielsen-that he was the owner of the truck-was false. See United States v. Lopez-Alvarez, 970 F.2d 583, 589 (9th Cir.1992).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.